                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Kelly L. Harding,
                                      Case No. 2:19-cv-83
      Petitioner,                     Judge Michael H. Watson
                                      Magistrate Judge Chelsey M. Vascura
      V.



Warden, Chlllicothe
Correctional Institution,

      Respondent.

                                     ORDER

      On May 1, 2019, the Magistrate Judge issued a Report and

Recommendation ("R&R") recommending that Petitioner's Motion to Stay

Proceedings be denied and that the Petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254 be dismissed without prejudice as unexhausted. EOF No.

13. Aithough the parties were advised of the right to file objections to the R&R,

and of the consequences of failing to do so, no objections have been filed,

instead. Petitioner has filed 1) a second Motion to Stay Proceedings in order to

supplement the record with a copy of the transcripts of the hearing on his motion

to suppress and 2) a Motion to Expand the Record to include a copy of the

attached transcripts of that hearing. EOF Nos. 14-15. Respondent has filed

responses in opposition. EOF Nos. 16-17.

      However, Petitioner has already submitted a copy of the transcript from the

suppression hearing as part of the record before this Court. EOF 1-1, PAGEiD
## 44-133. But this Is irrelevant to the dismissal of this action. As discussed in

the R&R, Petitioner's claims remain unexhausted pending the trial court's

issuance of factual findings in regard to the denial of Petitioner's state post-

conviction petition, and resolution of post-conviction proceedings in the state

courts. Petitioner must exhaust his state court remedies prior to obtaining

consideration of his claims in federal habeas corpus proceedings. 28 U.S.C.

§ 2254(b)(1), (c). Therefore, Petitioner's second Motion to Stay and Motion to

Expand the Record, ECF Nos. 14-15, are DENIED.

      The R&R, ECF No. 13, is ADOPTED and AFFIRMED. Petitioner's Motion

to Stay for Purpose of Exhausting Additional State Remedies, ECF No. 2, is

DENIED. This action is hereby DISMISSED without prejudice as unexhausted.

      Petitioner has waived his right to appeal by failing to file objections.

Therefore, the Court DECLINES to issue a certificate of appealability.

      IT IS SO ORDERED.



                                        MICHAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT
